IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 428
                                         :
APPOINTMENT TO THE MINOR                 : MAGISTERIAL RULES DOCKET
JUDICIARY EDUCATION BOARD                :

                                        ORDER

PER CURIAM
         AND NOW, this 26th day of September, 2018, Carolyn S. Bengel, Esquire,

Allegheny County, is hereby appointed as a member of the Minor Judiciary Education

Board for a term ending July 1, 2021.